                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW MEXICO

 In re:
 ROMAN CATHOLIC CHURCH OF THE                                 Chapter 11
 ARCHDIOCESE OF SANTA FE, a New Mexico
 corporation sole,                                            Case No. 18-13027-t11
                   Debtor.


             NOTICE OF DEADLINE TO OBJECT TO APPLICATION TO EMPLOY REDW, LLC AS
                  ACCOUNTANTS FOR DEBTOR AND DEBTOR IN POSSESSION
          On May 24, 2019, the Roman Catholic Church of the Archdiocese of Santa Fe, a New Mexico corporation
sole, (the “Debtor”), the debtor in possession in the above-referenced matter (the “Debtor”), filed its Application to
Employ REDW, LLC (“Accountants”) as Accountants for the Debtor in Possession (the “Application”) (Doc. No.
185). In the Application, the Debtor requests Bankruptcy Court approval of the Debtor’s employment of Accountants,
effective as of the date of filing the Application, to provide accounting services to the Debtor for its annual financial
audit. Accountants has filed a verified disclosure pursuant to Bankruptcy Rules 2014 and 2016 (the “Disclosure”)
(Doc. No. 185-1). The Application and the Disclosure can be inspected at the Office of the Clerk, Pete V. Domenici
U.S. Courthouse, 333 Lomas Blvd. NW, Suite 360, Albuquerque, NM 87102.

         If its employment is approved, Accounts will be paid as follows: (a) Base fee of $71,000 for the Audits,
which is the same base fee as in the prior year; (b) Additional estimated fee of up to $4,000 for nonrecurring work to
implement Accounting Standard Update 2016-14, and adjustments to financial presentation to account for
requirements for post-bankruptcy filing; (c) Additional estimated fee of $1,000 for nonrecurring work to provide
consulting on grant accounting and reporting. However, if the actual time incurred related to the nonrecurring work is
less than the fee estimated, the Debtor will not be billed the total additional estimated amount; (d.) The fee for the
agreed upon procedures is based upon actual hours incurred at 75% of REDW’s standard hourly rates ($130 to $330).
REDW’s hourly rates vary according to the degree of responsibility involved and the experience level of the personnel
assigned; (e) Debtor will also be billed for the applicable New Mexico Gross Receipts tax; (f) If any extended audit
services are requested by the Catholic Center, or if such services are required to complete the audit, they would be
billed additionally at REDW’s standard hourly rates ($130 to $330), depending upon the degree of responsibility
involved and the experience level of the personnel assigned. In that case, REDW will discuss the situation with Debtor
before proceeding.
         REDW’s invoices for the fees above will be due as work progresses as follows:
                         Description                    Invoice Due Date                   Fees
                Planning and Risk Assessment           September 2, 2019                 $10,000
                  Financial Statement Audit              October 1, 2019                 $35,000

                Financial Statement Audit              November 1, 2019                $15,000
            Financial Statement Audit and grant        At delivery of draft      Remaining fees of up to
                         consulting                     auditor’s report               $16,000
                 Agreed upon procedures                   June 1, 2019                  $9,500
                 Agreed upon procedures                 At time of report        Remaining hourly fees

        Accountants will render invoices to the Debtor as set forth above. The Debtor seeks authority to pay
Accountants monthly, upon receipt of Accountants’ invoices and prior to the Court’s determination of allowability of
Accountants’ compensation, 75% of billed fees, 100% of billed costs and 100% of gross receipts tax on fees and costs.
All amounts paid by the Debtor to Accountants would be subject to ultimate approval of the Bankruptcy Court under
Bankruptcy Code §§ 328, 330, and 331.

          Any party who objects to the Application must file their objection with the Clerk of the United States
Bankruptcy Court for the District of New Mexico within 21 days after the date of mailing of this notice, plus three
days because this notice is served by mail, for a total of 24 days, and serve a copy of the objection on Walker &
Associates, P.C. (Stephanie L. Schaeffer), at the address given below. Objections must be filed electronically to the
extent required by New Mexico Local Bankruptcy Rule 5005-2. The Clerk’s mailing address (for use if electronic
filing is not required) is Pete V. Domenici U.S. Courthouse, 333 Lomas Blvd. NW, Suite 360, Albuquerque, NM



Case 18-13027-t11           Doc 186        Filed 05/28/19         Entered 05/28/19 13:40:43 Page 1 of 12
87102. If any objections are timely filed, a hearing will be held on notice only to counsel for the Debtor and objecting
parties. If no objections are timely filed, an order granting the Application will be presented for entry without a
hearing or further notice.

Date of Mailing: May 28, 2019                          By:/s/Stephanie L. Schaeffer_____
                                                         Thomas D. Walker
                                                         Stephanie L. Schaeffer
                                                         WALKER & ASSOCIATES, P.C.
                                                         500 Marquette N.W., Suite 650
                                                         Albuquerque, New Mexico 87102
                                                         (505) 766-9272
                                                         Fax: (505) 722-9287
                                                         sschaeffer@walkerlawpc.com
                                                       Counsel for Debtor

I hereby certify that on May 28, 2019 a copy of the foregoing Notice was mailed by first class United States mail,
postage prepaid, to all persons listed on the mailing matrix kept by the Clerk of the Bankruptcy Court, a copy of
which is attached to the original of this Notice that will be filed with the Clerk.

                                                       s/filed electronically 5/28/2019
                                                       Stephanie L. Schaeffer




                                                      -2-
Case 18-13027-t11           Doc 186        Filed 05/28/19         Entered 05/28/19 13:40:43 Page 2 of 12
Label Matrix for local noticing                     Bank of America, N.A.                         Roman Catholic Church of the Archdiocese of
1084-1                                              c/o Robert J. Miller and Khaled Tarazi        4000 St. Josephs Place NW
Case 18-13027-t11                                   Bryan Cave Leighton Paisner LLP               Albuquerque, NM 87120-1714
District of New Mexico                              Two North Central Avenue, Suite 2100
Albuquerque                                         Phoenix, AZ 85004-4533
Tue May 28 09:22:19 MDT 2019
State of New Mexico, Workers Compensation Ad        United States Bankruptcy Court                Adjusting Alternatives, LLC
P.O. Box 27198                                      333 Lomas Blvd. NW, Suite 360                 PO Box 14710
2410 Centre Ave. SE                                 Albuquerque, NM 87102-2275                    Albuquerque, NM 87191-4710
Albuquerque, NM 87106-4190


Bank of America                                     Benito Garcia                                 Candelaria Lopez
PO Box 15731                                        1307 New Mexico Ave.                          124 Santa Ana Road
Wilmington, DE 19886-5731                           Las Vegas, NM 87701-3341                      Bernalillo, NM 87004-6264



Catherine Collins                                   Catholic Mutual Society of America            Christine B. Romero
Kevin R. Korte                                      4060 St. Joseph Place                         c/o Pierre Levy of O’Friel and Levy
Prince, Schmidt, Korte & Baca, LLP                  Rooms 135                                     PO Box 2084
2905 Rodeo Park Drive East, Building 2              Albuquerque, NM 87120-1714                    Santa Fe, NM 87504-2084
Santa Fe, NM 87505-6313

Christine Romero                                    Church of Ascension                           Church of the Incarnation
644 Don Gaspar Ave.                                 2150 Raymac SW                                2309 Monterrey Road NE
Santa Fe, NM 87505-2666                             Albuquerque, NM 87105-6841                    Rio Rancho, NM 87144-5579



Claimant C.M.                                       Claimant D.G.                                 Claimant J.N.
Tinkler Law Firm                                    Tinkler Law Firm                              Tinkler Law Firm
309 Johnson Street                                  309 Johnson Street                            309 Johnson Street
Santa Fe, NM 87501-1828                             Santa Fe, NM 87501-1828                       Santa Fe, NM 87501-1828


Claimants                                           Congregation of Blessed Sacrament Father      Cristo Rey Parish
c/o Tinkler Law Firm                                c/o Law Offices of Jeffrey E. Jones           1120 Canyon Road
309 Johnson Street                                  PO Box 23450                                  Santa Fe, NM 87501-6188
Santa Fe, NM 87501-1828                             Santa Fe, NM 87502-3450


Dessie Montoya-Soto, Inc.                           Diocese of Gallup                             Dominican Ecclesial Institute
4060 St. Joseph Place                               503 W Highway 66                              4060 St. Joseph Place
Rooms 234                                           Gallup, NM 87301-6418                         Room 232B
Albuquerque, NM 87120-1714                                                                        Albuquerque, NM 87120-1714


El Santuario de Chimayo                             Elizabeth Hardin-Burrola                      Emma Banuelos
15 Santuario Drive                                  P.O. Box 178                                  240 County Road 303
Chimayo, NM 87522                                   Gallup, NM 87305-0178                         Seminole, TX 79360-5959



Estancia Valley Catholic Parish                     Estate of Robert B. Garcia                    Former Priest Marvin Archuleta
PO Box 129                                          Donald Garcia, PR and Eilsea Garcia           c/o Sons of the Holy Family
Moriarty, NM 87035-0129                             928 Nicole Place                              801 Locust Place NE, Apt. 1018
                                                    Santa Fe, NM 87505-0731                       Albuquerque, NM 87102-1652
              Case 18-13027-t11                Doc 186   Filed 05/28/19          Entered 05/28/19 13:40:43 Page 3 of 12
George Garcia                                 Hilda Hidalgo                                 Holy Child
4060 St. Joseph Place                         121 Tafoya Road                               PO Box 130
Rooms 150                                     Belen, NM 87002-4123                          Tijeras, NM 87059-0130
Albuquerque, NM 87120-1714


Holy Cross                                    Holy Cross Catholic School                    Holy Family
PO Box 1228                                   PO Box 1260                                   PO Box 12127
Santa Cruz, NM 87567-1228                     Santa Cruz, NM 87567-1260                     Albuquerque, NM 87195-0127



Holy Family - Chimayo                         Holy Family - St. Joseph                      Holy Family Church
PO Box 235                                    PO Box 37                                     355 Chicosa Street
Chimayo, NM 87522-0235                        Roy, NM 87743-0037                            Roy, NM 87743



Holy Ghost                                    Immaculate Conception                         Immaculate Conception - Cimarron
833 Arizona Street SE                         619 Copper Avenue NW                          440 W. 18th Street
Albuquerque, NM 87108-4823                    Albuquerque, NM 87102-3140                    Cimarron, NM 87714-9672



Immaculate Conception - Las Vegas             Immaculate Conception - Tome                  Immaculate Heart of Mary
811 6th Street                                PO Box 100                                    3700 Canyon Road
Las Vegas, NM 87701-4305                      Tome, NM 87060-0100                           Los Alamos, NM 87544-2213



Jane Doe I                                    Jane Doe L                                    Jane Doe M
c/o Brad D. Hall                              c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                              320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                                  SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

Jane Does ’G, I, L and M’                     John Doe                                      John Doe ’67’
c/o Brad D. Hall                              c/o Merit Bennett                             Claimants c/o Brad D. Hall
320 Gold Avenue, SW, Ste 1218                 460 St. Michael’s Drive, Ste 703              320 Gold Avenue, SW, Ste 1218
Albuquerque, NM 87102-3216                    Santa Fe, NM 87505-7646                       Albuquerque, NM 87102-3216


John Doe 69                                   John Doe 70                                   John Doe 71
c/o Brad D. Hall                              c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                              320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                                  SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 73                                   John Doe 74                                   John Doe 76
c/o Brad D. Hall                              c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                              320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                                  SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 77                                  John Doe 78                                    John Doe 79
c/o Brad D. Hall                             c/o Brad D. Hall                               c/o Brad D. Hall
320 Gold Avenue,                             320 Gold Avenue,                               320 Gold Avenue,
SW, Ste 1218                                 SW, Ste 1218                                   SW, Ste 1218
Albuquerque, NMCase
                 87102-3202
                        18-13027-t11         Albuquerque,
                                       Doc 186     Filed NM   87102-3202 Entered 05/28/19
                                                          05/28/19                          Albuquerque,Page
                                                                                            13:40:43     NM 87102-3202
                                                                                                                4 of 12
John Doe 80                            John Doe 82                                   John Doe 83
c/o Brad D. Hall                       c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 84                            John Doe 87                                   John Doe 88
c/o Brad D. Hall                       c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 90                            John Doe 91                                   John Doe 92
c/o Brad D. Hall                       c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 93                            John Doe 94                                   John Doe 96
c/o Brad D. Hall                       c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 1, c/o Carolyn Nichols        John Doe 2                                    John Doe 4
Rothstein Donatelli, LLP               c/o Carolyn Nichols                           c/o Carolyn Nichols
500 Fourth Street NW, Suite 400        Rothstein Donatelli, LLP                      Rothstein Donatelli, LLP
Albuquerque, NM 87102-2174             500 Fourth Street                             500 Fourth Street
                                       NW, Suite 400                                 NW, Suite 400
                                       Albuquerque, NM 87102                         Albuquerque, NM 87102
John Doe 5                             John Doe 6                                    Josephine Wafula
c/o Carolyn Nichols                    c/o Carolyn Nichols                           c/o Curtis and Lucero
Rothstein Donatelli, LLP               Rothstein Donatelli, LLP                      215 Central Avenue NW Suite 300
500 Fourth Street                      500 Fourth Street                             Albuquerque, NM 87102-3363
NW, Suite 400                          NW, Suite 400
Albuquerque, NM 87102                  Albuquerque, NM 87102
Kenneth J. Griesemer                   La Santisima Trindad                          Larry Brito
4060 St. Joseph Place                  PO Box 189                                    c/o St. Anne’s
Rooms 232-A                            Arroyo Seco, NM 87514-0189                    511 Alicia Street
Albuquerque, NM 87120-1714                                                           Santa Fe, NM 87501-3645


Lucy Brown                             Madison Bartleson                             Mail Finance
2808 Bellamah Drive                    c/o Prince, Schmidt, Korte and Baca           478 Wheelers Farm Road
Santa Fe, NM 87507-5309                2905 Rodeo Park Dr. East, Building 2          Milford, CT 06461-9105
                                       Santa Fe, NM 87505-6313


Mark Hilton                            Mark Valdez                                   N.S. de Guadalupe del Valle de Pojoaque
c/o Michael Danoff and Assoc.          460 St. Michael’s Drive                       9 Grazing Elk Drive
1225 Rio Grande Blvd. NW               Suite 703                                     Santa Fe, NM 87506-7140
Albuquerque, NM 87104-2630             Santa Fe, NM 87505-7646


NM Taxation and Revenue Dept.          Nativity of the Blessed Virgin Mary           New Mexico School for the Arts
PO Box 8575                            9502 4th Street NW                            4060 St. Joseph Place
Albuquerque, NM 87198-8575             Albuquerque, NM 87114-1634                    San Juan Building
                                                                                     Albuquerque, NM 87120-1714
              Case 18-13027-t11   Doc 186   Filed 05/28/19          Entered 05/28/19 13:40:43 Page 5 of 12
New Mexico Workers Comp Administration        Nuestra Senora de Guadalupe                    Nuestra Senora de Guadalupe - Taos
2410 Centre Avenue SE                         PO Box 1270                                    205 Don Fernando Street
Albuquerque, NM 87106-4190                    Pena Blanca, NM 87041-1270                     Taos, NM 87571-5932



Office of the NM Attorney General             Old Town Catering Company                      Our Lady of Belen
Ms. Maestas and Ms. Pino                      4060 St. Joseph Place                          101 - A North 10th Street
PO Box 1508                                   Albuquerque, NM 87120-1714                     Belen, NM 87002-3835
Santa Fe, NM 87504-1508


Our Lady of Fatima                            Our Lady of Guadalupe                          Our Lady of Guadalupe - Clovis
4020 Lomas Blvd. NE                           1860 Griegos Road NW                           108 North Davis Street
Albuquerque, NM 87110-7745                    Albuquerque, NM 87107-2899                     Clovis, NM 88101-7237



Our Lady of Guadalupe - Peralta               Our Lady of Guadalupe - Villanueva             Our Lady of Lavang
PO Box 10                                     PO Box 39                                      1015 Chelwood Park NE
Peralta, NM 87042-0010                        Villanueva, NM 87583-0039                      Albuquerque, NM 87112-5902



Our Lady of Sorrows - Bernalilo               Our Lady of Sorrows - La Joya                  Our Lady of Sorrows - Las Vegas
PO Box 607                                    PO Box 32                                      403 Valencia Street
Bernalillo, NM 87004-0607                     La Joya, NM 87028-0032                         Las Vegas, NM 87701-3783



Our Lady of the Annunciation                  Our Lady of the Assumption                     Our Lady of the Assumption
2532 Vermont St. NE                           811 Guaymas Place NE                           Jemez Springs
Albuquerque, NM 87110-4638                    Albuquerque, NM 87108-2331                     PO Box 10
                                                                                             Jemez Springs, NM 87025-0010


Our Lady of the Most Holy Rosary              Pierre Levy                                    Prince of Peace Catholic Community
5415 Fortuna Road NW                          644 Don Gaspar Ave.                            12500 Carmel Avenue NE
Albuquerque, NM 87105-1371                    Santa Fe, NM 87505-2666                        Albuquerque, NM 87122-1221



Province of St. Ann                           Province of St. Ann                            Queen of Heaven
c/o Law Offices of Jeffrey E. Jones           c/o Paul R. Harris, Ulmer & Berne              5311 Phoenix Avenue NE
PO Box 24350                                  1660 West 2nd Street, Ste. 1100                Albuquerque, NM 87110-3125
Santa Fe, NM 87502-9350                       Cleveland, OH 44113-1406


Risen Savior Catholic Community               Ruben Ortiz                                    Rudy Blea
7701 Wyoming Blvd. NE                         Michael Ross, Elias Law Firm, P.C.             c/o Pierre Levy, O’Friel and Levy,
Albuquerque, NM 87109-5346                    111 Isleta Blvd., SW Ste A                     644 Don Gaspar Avenue
                                              Albuquerque, NM 87105-3896                     Santa Fe, NM 87505-2666


Sacred Heart                                  Sacred Heart - Clovis                          Sacred Heart - Espanola
412 Stover Avenue SW                          911 N. Merriwether Street                      PO Box 69
Albuquerque, NM 87102-3899                    Clovis, NM 88101-5864                          Espanola, NM 87532-0069

              Case 18-13027-t11          Doc 186   Filed 05/28/19           Entered 05/28/19 13:40:43 Page 6 of 12
Saint John XXII Catholic Community              San Antonio de Padua                            San Clemente
4831 Tramway Ridge Drive, NE                    PO Box 460                                      PO Box 147
Albuquerque, NM 87111-2787                      Penasco, NM 87553-0460                          Los Lunas, NM 87031-0147



San Diego Mission                               San Felipe de Neri                              San Francisco de Asis
PO Box 79                                       PO Box 7007                                     PO Box 72
Jemez Pueblo, NM 87024-0079                     Albuquerque, NM 87194-7007                      Ranchos De Taos, NM 87557-0072



San Ignacio                                     San Isidro                                      San Jose
1300 Waler Street NE                            3552 Aqua Fria Street                           2401 Broadway Blvd. SE
Albuquerque, NM 87102-1623                      Santa Fe, NM 87507-1583                         Albuquerque, NM 87102-5009



San Jose - Anton Chico                          San Jose - Los Ojos                             San Juan Bautista
PO Box 99                                       PO Box 6                                        PO Box 1075
Anton Chico, NM 87711-0099                      Los Ojos, NM 87551-0006                         Ohkay Owingeh, NM 87566-1075



San Juan Nepomuceno                             San Miguel                                      San Miguel del Vado
PO Box 7                                        403 El Camino Real Street NW                    PO Box 507
El Rito, NM 87530-0007                          Socorro, NM 87801-5106                          Ribera, NM 87560-0507



San Ysidro                                      Sangre de Cristo                                Santa Clara
PO Box 182                                      8901 Candelaria Road NE                         PO Box 186
Corrales, NM 87048-0182                         Albuquerque, NM 87112-1209                      Roy, NM 87743-0186



Santa Maria de La Paz Catholic Community        Santo Nino - Tierra Amarilla                    Santuario San Martin de Porres
11 College Avenue                               PO Box 160                                      8321 Camino San Martin SW
Santa Fe, NM 87508-9225                         Tierra Amarilla, NM 87575-0160                  Albuquerque, NM 87121-8302



Servants of the Paraclete                       Shrine of Our Lady of Guadalupe - SF            Shrine of St. Bernadette
c/o Law Offices of Jeffrey E. Jones             417 Aqua Fria Street                            11509 Indian School Road NE
PO Box 24350                                    Santa Fe, NM 87501-2505                         Albuquerque, NM 87112-3163
Santa Fe, NM 87502-9350


Shrine of the Little Flower                     Sons of the Holy Family, Inc.                   Southwest Copy Systems Leasing
St. Teresa of the Infant Jesus                  c/o Modrall Sperling                            4545 McLeod NE
300 Mildred Avenue NW                           500 4th Street NW, Ste. 1000                    Albuquerque, NM 87109-2202
Albuquerque, NM 87107-2307                      Albuquerque, NM 87102-2186


St. Alice                                       St. Anne                                        St. Anne - Tucumcari
PO Box 206                                      1400 Arenal Road SW                             306 West High
Mountainair, NM 87036-0206                      Albuquerque, NM 87105-4032                      Tucumcari, NM 88401-2801

              Case 18-13027-t11            Doc 186   Filed 05/28/19            Entered 05/28/19 13:40:43 Page 7 of 12
St. Anne’s                                  St. Anthony - Dixon                             St. Anthony - Questa
511 Alicia Street                           PO Box 39                                       PO Box 200
Santa Fe, NM 87501-3645                     Dixon, NM 87527-0039                            Questa, NM 87556-0200



St. Anthony of Padua - Fort Sumner          St. Anthony of Padua - Pecos                    St. Augustine
PO Box 370                                  HC 74, Box 23                                   PO Box 849
Fort Sumner, NM 88119-0370                  Pecos, NM 87552-9705                            Isleta, NM 87022-0849



St. Bernadette Parish                       St. Charles                                     St. Edwin
11509 Indian School Rd. NE                  1818 Coal Place SE                              2105 Barcelona Road SW
Albuquerque, NM 87112-3163                  Albuquerque, NM 87106-4095                      Albuquerque, NM 87105-5713



St. Francis Xavier                          St. Francis Xavier - Clayton                    St. Gurtrude the Great
820 Broadway Blvd. SE                       115 North 1st Street                            PO Box 599
Albuquerque, NM 87102-4210                  Clayton, NM 88415-3503                          Mora, NM 87732-0599



St. Helen                                   St. John Vianney Church                         St. John the Baptist - Santa Fe
1600 South Avenue O                         1001 Meteor Avenue NE                           1301 Osage Avenue
Portales, NM 88130-7099                     Rio Rancho, NM 87144-8031                       Santa Fe, NM 87505-3327



St. Joseph                                  St. Joseph - Cerrillos                          St. Joseph on the Rio Grande
PO Box 516                                  PO Box 98                                       5901 St. Joseph Drive NW
Springer, NM 87747-0516                     Cerrillos, NM 87010-0098                        Albuquerque, NM 87120-3767



St. Joseph’s Fertility Care                 St. Jude Thaddeus                               St. Mary
4060 St. Joseph Place                       5712 Paradise Blvd. NW                          PO Box 276
Rooms 130                                   Albuquerque, NM 87114-4928                      Vaughn, NM 88353-0276
Albuquerque, NM 87120-1714


St. Patrick - Chama                         St. Patrick - St. Joseph                        St. Pius X High School
PO Box 36                                   105 Buena Vista Street                          Catholic Center
Chama, NM 87520-0036                        Raton, NM 87740-2954                            5301 St. Josephs Drive NW
                                                                                            Albuquerque, NM 87120-1712


St. Rose of Lima                            St. Therese of the Infant Jesus Parish          St. Thomas Aquinas
439 South 3rd Street                        3424 4th Street NW                              1502 Sara Road SE
Santa Rosa, NM 88435-2405                   Albuquerque, NM 87107                           Rio Rancho, NM 87124-1848



St. Thomas Aquinas University Parish        St. Thomas the Apostle                          St. Vincent de Paul Society Archdiocese of S
1815 Las Lomas Road NE                      PO Box 117                                      c/o Modrall Sperling Law Firm
Albuquerque, NM 87106-3803                  Abiquiu, NM 87510-0117                          PO Box 2168
                                                                                            Albuquerque, NM 87103-2168
              Case 18-13027-t11        Doc 186   Filed 05/28/19            Entered 05/28/19 13:40:43 Page 8 of 12
The Cathedral Basilica of St. Francis                The Catholic Foundation                              The Holy See, Archbishop Pierre
PO Box 2127                                          4333 Pan American Fwy NE                             Apostolic Nunciature
Santa Fe, NM 87504-2127                              Albuquerque, NM 87107-6833                           3339 Massachusetts Avenue NW
                                                                                                          Washington, DC 20008-3610


Thomas Mayefske                                      Thomas Paickattu                                     United States Conference of
1017 Florida SE                                      c/o Andrew Indahl, Altura Law Firm                   Catholic Bishops
Albuquerque, NM 87108-4929                           500 Marquette Drive NW, Ste. 1200                    3211 Fourth Street NE
                                                     Albuquerque, NM 87102-5312                           Washington, DC 20017-1194


United States Trustee                                Xerox Financial Services                             Brad D. Hall
PO Box 608                                           45 Glover Avenue                                     320 Gold Avenue SW
Albuquerque, NM 87103-0608                           Norwalk, CT 06850-1238                               Suite 1218
                                                                                                          Albuquerque, NM 87102-3216


Bruce Anderson                                       Chris W Pierce                                       Christine Romero
Elsaesser Anderson, Chtd.                            Walker & Associates, P.C.                            c/o Pierre Levy, Esq.
320 East Neider Avenue                               500 Marquette N.W., Suite 650                        644 Don Gaspar Avenue
Coeur d’Alene, ID 83815-6007                         Albuquerque, NM 87102-5341                           Santa Fe, NM 87505-2666


Ford Elsaesser                                       Jaime Dawes                                          James R. Murray
Elsaesser Anderson, Chtd.                            Stelzner, Winter, Warburton, Flores, San             Blank Rome LLP
320 East Neider Avenue                               PO Box 528                                           1825 Eye Street NW
Suite 102                                            Albuquerque, NM 87103-0528                           Washington, DC 20006-5403
Coeur D’Alene, ID 83815-6007

Jim Carter                                           Juan L Flores                                        Luis Stelzner
Blank Rome LLP                                       Stelzner, Winter, Warburton, Flores, San             Stelzner, Winter, Warburton, Flores, San
1825 Eye Street NW                                   P.O. Box 528                                         302 8th St. NW Ste 200
Washington, DC 20006-5403                            Albuquerque, NM 87103-0528                           Albuquerque, NM 87102-3024


Mark H Donatelli                                     Robert P. Warburton                                  Samuel I. Roybal
Carolyn M. Cammie Nichols Ro                         Stelzner, Winter, Warburton, Flores, San             Walker & Associates, P.C.
500 4th Street, NW                                   PO Box 528                                           500 Marquette, NW, Ste 650
Suite 400                                            Albuquerque, NM 87103-0528                           Albuquerque, NM 87102-5341
Albuquerque, NM 87102-2174

Sara Sanchez                                         Stephanie L Schaeffer                                Thomas Paickattu
Stelzner, Winter, Warburton, Flores, San             Walker & Associates, P.C.                            C/o Altura Law Firm
PO Box 528                                           500 Marquette NW Suite 650                           500 Marquette Ave NW
Albuquerque, NM 87103-0528                           Albuquerque, NM 87102-5341                           Suite 1200
                                                                                                          Albuquerque, NM 87102-5312

Thomas D Walker
Walker & Associates, P.C.
500 Marquette Ave NW Ste 650
Albuquerque, NM 87102-5341




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
              Case 18-13027-t11             Doc 186       Filed 05/28/19          Entered 05/28/19 13:40:43 Page 9 of 12
(u)Catholic Charities, Inc.                         (u)John Doe #1, 2, 4, 5, 6                    (u)Official Committee of Unsecured Creditors




(u)Parish Steering Committee of the Roman Cat       (u)Santa Maria de La Paz Parish               (u)Sons of the Holy Family, Inc




(u)St. Paul Fire & Marine Insurance Company         (u)Various tort claimants                     (u)A-1




(u)A-10                                             (u)A-11                                       (u)A-12




(u)A-13                                             (u)A-14                                       (u)A-15




(u)A-16                                             (u)A-17                                       (u)A-18




(u)A-19                                             (u)A-2                                        (u)A-20




(u)A-21                                             (u)A-22                                       (u)A-23




(u)A-24                                             (u)A-25                                       (u)A-26




(u)A-27                                             (u)A-28                                       (u)A-29



             Case 18-13027-t11                Doc 186   Filed 05/28/19           Entered 05/28/19 13:40:43 Page 10 of 12
(u)A-3                              (u)A-30                               (u)A-31




(u)A-32                             (u)A-33                               (u)A-34




(u)A-35                             (u)A-36                               (u)A-37




(u)A-38                             (u)A-39                               (u)A-4




(u)A-40                             (u)A-41                               (u)A-42




(u)A-43                             (u)A-44                               (u)A-45




(u)A-46                             (u)A-47                               (u)A-48




(u)A-49                             (u)A-5                                (u)A-50




(u)A-51                             (u)A-52                               (u)A-53




(u)A-54                             (u)A-55                               (u)A-56



          Case 18-13027-t11   Doc 186   Filed 05/28/19   Entered 05/28/19 13:40:43 Page 11 of 12
(u)A-57                                (u)A-58                                        (u)A-59




(u)A-6                                 (u)A-60                                        (u)A-61




(u)A-62                                (u)A-63                                        (u)A-64




(u)A-65                                (u)A-66                                        (u)A-67




(u)A-68                                (u)A-69                                        (u)A-7




(u)A-8                                 (u)A-9                                         (u)Debra J. Moulton
                                                                                      Kennedy, Moulton & Wells, P.C.




(d)Elizabeth Hardin-Burrola            (u)J. W.                                       (u)John Doe
P.O. Box 178
Gallup, NM 87305-0178



(u)John Doe Victim                     (u)John Does 67, 69, 70, 71, 73, 74, 76, 77,   (u)Pamela D Kennedy




(u)Patrick Kennedy                     (u)Rudy Blea                                   End of Label Matrix
King Industries Corporation                                                           Mailable recipients   204
                                                                                      Bypassed recipients    86
                                                                                      Total                 290




             Case 18-13027-t11   Doc 186   Filed 05/28/19         Entered 05/28/19 13:40:43 Page 12 of 12
